Citation Nr: 1605261	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-24 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease and degenerative joint disease of the lumbar spine, status post discectomy L4, L5-S1, rated as 20 percent disabling prior to September 12, 2012, and as 40 percent disabling beginning on that date.

2.  Entitlement to a higher initial rating for posttraumatic atrophied left calf muscle, rated as 40 percent disabling prior to November 15, 2015, and as 60 percent disabling beginning on that date.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for degenerative disc disease and degenerative joint disease of the lumbar spine, status post discectomy L4, L5-S1, and assigned a 20 percent rating, effective May 1, 2007, and granted service connection for posttraumatic atrophied left calf muscle, and assigned a 10 percent rating effective May 1, 2007.  In a January 2012 rating decision the RO awarded an increased 40 percent rating for the service-connected left calf disability, effective May 1, 2007.  In a February 2015 rating decision the RO granted an increased rating of 40 percent for the service-connected lumbar spine disability, effective September 12, 2012.  

When the case was previously before the Board in August 2015 it was remanded for additional development.  Subsequently, in a November 2015 rating decision, the RO again increased the rating for the service connected left calf disability to 60 percent, effective November 4, 2015.

On a claim for an original or increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  Thus, the issues remain in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a November 12, 2015 Report of General Information, it was noted that the Veteran called to report that he is undergoing treatment at the David Grant Medical Center (Travis Air Force Base) for his spine and left leg conditions related to his appeal.  It was noted that he wanted VA to request those records, and that he requested that no decision be made until the records were obtained.

Subsequently, a November 2015 rating decision and supplemental statement of the case were issued.  Neither decision indicates that these records were obtained or considered.  Indeed, the claims file only contains VA treatment records dating through March 2014 from the Fairfield VA Outpatient Clinic.  As such, a remand is required in order to obtain the Veteran's VA treatment records dating from March 2014 to the present.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of the Veterans VA treatment records dating from March 2014 to the present from the Fairfield VA Outpatient Clinic/David Grant Medical Center (Travis Air Force Base), and associate them with the claims file.

2. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




